Citation Nr: 0525506	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to June 
1963, and from May 1968 to December 1968, with periods of 
service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

Chronic disability of either knee was not present in service, 
arthritis of either knee was not manifested within one year 
of the veteran's last discharge from service, and no current 
disability of either knee is etiologically related to 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of either knee during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the veteran with the 
required notice in a letter sent in an April 2001, prior to 
the initial adjudication of his claims.  Although the RO did 
not in this letter specifically inform the veteran to provide 
any pertinent evidence in his possession, it informed him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and authorization necessary for the RO to obtain the evidence 
on his behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In July 2004, the 
Appeals Management Center (AMC) sent the veteran another 
letter informing him of the assistance it was providing to 
obtain evidence in support of his claim, the additional 
evidence that he could submit to support the claim, the 
assistance that VA would provide to obtain additional 
evidence for him, and that he should submit any pertinent 
evidence in his possession.  The record also reflects that 
the veteran has had ample opportunity to respond to these 
letters.

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran's available service medical records 
have been obtained, and he has been afforded an appropriate 
VA examination.  Unfortunately, the veteran's service medical 
records for the period from December 1954 to June 1963 are 
unavailable.  Further development to obtain such records 
would be futile.  In any event, as explained below, the Board 
will assume for the purpose of this decision that the veteran 
was treated in 1956 and 1957 for bilateral knee pain, as 
alleged.  The veteran has reported taking non prescription 
pain medication since his discharge from service, and has not 
reported receiving any post-service treatment for either knee 
until decades following his discharge from service.  In fact, 
neither the veteran nor his representative has alleged that 
there is any outstanding evidence that could be obtained to 
substantiate either of the veteran's claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Finally, the Board notes that following provision of the 
required notice and completion of all indicated development 
of the record, the AMC readjudicated the veteran's claims in 
June 2005.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on either 
claim would have been different had the veteran been provided 
more comprehensive VCAA notification prior to the initial 
adjudication of the claims.  In sum, the Board is satisfied 
that any procedural errors in the development and 
consideration of these claims by the RO and the AMC were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the Board will address the merits of the claims.

Factual Background

The report of an April 1963 separation examination indicates 
that the veteran was diagnosed with arthritis in 1955 when he 
experienced severe pain in his legs.  It was noted that the 
veteran was also medically treated for this condition in 
February 1963, all studies were normal, and there were no 
complications or sequelae.  On the April 1963 examination, 
the veteran's knees were found to be normal on clinical 
evaluation.

On the October 1964 United States Naval Reserve enlistment 
report of medical history, the veteran indicated that he had 
cramps in his legs.  It was noted that the veteran's knees 
ached in abnormally cold climates.  The knees were worked up 
at the Wurtsmith AFB Hospital, and no disease was found.  On 
the October 1964 report of medical examination, the veteran's 
knees were noted to be normal.  

On the January 1966 United States Naval Reserve annual 
examination report of medical history, the veteran indicated 
that he had arthritis or rheumatism and cramps in his legs.  
It was noted that all of the veteran's complaints had been 
checked and previously commented on, and there was no 
significant change.  On the January 1966 report of medical 
examination, the veteran's knees were again noted to be 
normal.

On the January 1967 United States Naval Reserve enlistment 
report of medical history, the veteran indicated that he had 
cramps in his legs.  It was noted that the veteran had cramps 
in his legs as a child, with no complications or sequelae.  
On the January 1967 report of medical examination, the 
veteran's knees were again noted to be normal.

On the April 1968 Extended Active Duty report of medical 
history, the veteran indicated that he had cramps in his 
legs.  

At the November 1968 separation examination, the veteran 
indicated that he had cramps in his legs.  It was noted that 
the veteran had cramps in his legs as a child, with no 
complications or sequelae.  The veteran's knees were found to 
be normal on the clinical evaluation in connection with this 
examination.  

In a November 2000 statement, the veteran's wife stated that 
the veteran took pain medication for his leg condition, and 
his legs were stiff and sore.  She stated that the veteran 
had problems with his legs since discharge, he had had pain 
and problems for years, and he used medication for his pain 
and arthritis. 

In a December 2000 statement, the veteran stated that his leg 
pains began while he was stationed in Iceland.  He stated 
that, "I believe the doctor said I had arthritis and I just 
had to live with it, so for the last 45 years I've probably 
taken enough aspirin for several average lifetimes."  

The report of an August 2001 VA examination indicates that 
the veteran stated that while in service, he noted the onset 
of stiffness in both his hips and knees.  No specific 
treatment was given at the time.  Over the years, he stated 
that the stiffness had increased.  He reported taking over 
the counter medications for the pain, and anti-inflammatory 
medications did not help.  Following the examination, the 
assessment was mild synovitis, both knees.

In a February 2003 statement, the veteran stated that when he 
was in Iceland in 1955 and 1956 his knees caused him enough 
pain to see a doctor.  At that time he was told that the only 
thing he could do was to take aspirin to relieve the pain.  
He stated that recently he was given a prescription for 
Ibuprofen by the VA because his right knee was very swollen 
and painful.  He stated that his condition greatly impaired 
his mobility.  

The July 2004 VA examination indicates that the veteran 
reported noting the onset of his knee pain in 1955.  He 
reported no trauma or injury, only climbing a lot of stairs 
on a daily basis repetitively on the hour.  He did not recall 
any swelling in the knees.  He was told by the medical staff 
that there was nothing that could be done, and was told to 
take aspirin.  The pain persisted over the years, and he took 
aspirin and Excedrin for the pain.  The pain had limited his 
walking distance over the past 10 to 12 years.  He stated 
that he saw a doctor for the right knee meniscal tear about 2 
to 3 years ago.  

Following the examination, the diagnoses were right knee 
degenerative joint disease by X-ray and prior diagnosis of 
left knee synovitis with chronic residual pain.  The examiner 
stated that he reviewed the veteran's claims file.  He noted 
that the report of the April 1963 discharge examination 
showed that the veteran complained of severe pains in his 
legs, but on examination, all studies were normal.  The 
report of the October 1964 enlistment examination noted that 
the veteran's knees ached in abnormally cold climates, but 
after examination, no disease was found.  Also in January 
1966 the veteran complained of arthritis.  In December 2000, 
the veteran stated that he was told he had arthritis, and for 
45 years took aspirin and did not seek further care.  The 
examiner stated that with respect to the etiology of the 
veteran's diagnosed synovitis, such a diagnosis implied 
inflammation within the joint space.  The examiner stated 
that it was conceivable that the veteran could have had 
persistent arthritis complaints and problems over the course 
of many years, or even a meniscal tear, but without any 
documentation of continued medical care or documentation of 
complaints from the 1960s until early 2000, it would be 
speculation as to whether his current complaints were 
directly connected to service.

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his bilateral 
knee disability.

The veteran alleges that he developed bilateral knee pain 
during his first period of active duty.  Although service 
medical records for the period of service from 1954 to 1957 
are not available, the veteran's history of knee symptoms 
during that period of service was noted on the examination 
for discharge from service in April 1963.  Moreover, as 
stated above, in view of the absence of service medical 
records for the first period of service, the Board will 
assume that the veteran received treatment for bilateral knee 
pain in 1955 and 1956, as alleged.  Never the less, service 
medical records do not support a finding that chronic 
disability of either knee was present in service since the 
examination in 1963 and all subsequent service examinations 
disclosed no abnormality of either knee.  Moreover, there is 
no contemporaneous medical evidence of any chronic disorder 
of either knee until more than 30 years following the 
veteran's final discharge from service.  Although the veteran 
and his spouse may sincerely believe that his bilateral knee 
disability is etiologically related to service, as lay 
persons, they are not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

In fact, there is no medical evidence of a nexus between a 
current knee disability and the veteran's military service.  
Moreover, in July 2004, following examination of the veteran 
and a review of the veteran's pertinent medical history, a VA 
examiner stated that any opinion linking the veteran's knee 
disability to service would be speculative since there was no 
documentation of complaints from the 1960s until early 2000.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for disability of either 
of the veteran's knees.  In reaching this decision, the Board 
has considered the benefit of the doubt doctrine, but has 
determined that it is not for application because the 
preponderance of the evidence is against the claims.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.




	                        
____________________________________________
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


